              Case: 1:20-cv-02373 Document #: 1-2 Filed: 04/17/20 Page 1 of 10 PageID #:7

                                                                                Process Serw/Shefilf
      2120 - Served                         > > 2121 - Served
      2220 - Not Served                       2221 - Not Served                       MAR 0 3 2020
      2320 - Served By Mail        2321 - Served By Mail
      2420 - Served By Publication 2421 - Served By Publicati6?i^ R • — -1

N-
      Summons - Alias Summons                                                            (06/28/18; CCG 0001
2
O                   IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
_J
8
8
      Ruth O'Neill
5
Q-
                                                     (Name all parties)
                                                                                               2020L001977
8                                                                             Case No.     _________
CO
                                       V.
O                                                                             Please serve:    Walm art Associates, Inc.
3
JNI
X)    Walmart, Inc., & Walmart Associates, Inc.                                                702 S kV 8th Street
CN                                                                                             Bentc nville, AR 72716
-J
y-
<Q                                                0 SUMMONS □ ALIAS SUMMONS
Q
UJ
n     To each Defendant:

      YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of which is hereto attached, or otherwise
      file your appearance and pay the required fee within thirty (30) days after service of this Summons, not counting the day of service.
      To file your answer or appearance you need access to the internet. Please visit www.cookcountvaerkofcourt.ore to initiate this process.
      Kiosks with internet access arc available at all Clerk’s Office locations. Please refer to the last page of this document for location
      information.
      If you fail to do so, a judgment by default may be entered against you for the relief requested in the complaint.
      To the Officer:
      'Phis Summons must be returned by the officer or other person to whom it was given for service with endorsement of service and fees,
      if any, immediately after service. If service cannot be made, this Summons shall be returned so < ndorsed. This Summons may not be
      served later than thirty (30) days after its date.

      E-filing is now mandatory for documents in civil cases with limited exemptions. To c-fil:, you must first create an account
      with an c-filing service provider. Visit https://cfilc.illinoiscourts.gov/scrvicc-providcrs.l tm to learn more and to select a
      service provider. If you need additional help or have trouble c-filing, visit http://www.ilhnoiscourts.gov/FAQ/gcthclp.asp.

                                                                              Witness:


                                                                                     2/18/2020 3:27 PM DOROTHY BROWN
      Atty. No.:
                 . 34010
                                                                                         DOROTHY              \VN, Clerk of Court
                                                                                                     N*
                   McCready, Garcia, & Lcct, P.C.
      Atty Name:
               . Plaintiff                                                    Date of Sendee: a o:
      Atty. for: _
                                                                              (To be inserted fcw^kf            „   iy left with Defendant
      Address-     ^ W. Washington Street, Ste. 1760                          or other person):      ^
      City: r-hic^»                                        State:
                                                                     IL
             60602
      Zip:
                        773-779-9885
      Telephone:
                           semce@mccreadylaw.com
      Primary Email:
                        Jess@mccreadylaw.com
      Secondary Email:
                      Gianna@mccreadylaw.com
      Tertiary Email:
             Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois                           cookcountyclerkofcourt.org
                                                                       Page 1 of 2



                                                                                                                             Exhibit A
            Case: 1:20-cv-02373 Document #: 1-2 Filed: 04/17/20 Page 2 of 10 PageID #:8




                 CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS


£•   c     Richard J Daley Center                                    Domestic Relations Division
O
           50 W Washington                                           Richard] Dale} Center
o
3
o
           Chicago, IL 60602                                         50 W Washing! an, Rm 802
S                                                                    Chicago, IL 60602
eg         District 2 - Skokie
2          5600 Old Orchard Rd                                       Hours: 8:30 am - 4:30 pm
Q.
£          Skokie, IL 60077                                          Civil Appeals
co
O
o
     r     District 3 - Rolling Meadows                              Richard J Dale) Center
eg
co         2121 Euclid                                               50 W Washington, Rm 801
eg         Rolling Meadows, IL 60008                                 Chicago, IL 60< i02
LU
hr                                                                   Hours: 8:30 am - 4:30 pm
<
O
           District 4 - Maywood                               r*
o          1500 Maybrook Ave                                  ' -    Criminal Depai tment
LU
U-         Maywood, IL 60153                                         Richard J Daley Center
                                                                     50 W Washingt an, Rm 1006
     o     District 5 - Bridgcvicw
                                                                     Chicago, IL 60602
           10220 S 76th Ave
                                                                     Hours: 8:30 am - 4:30 pm
           Bridgeview, IL 60455
                                                                     County Division
           District 6 - Markham
                                                                     Richard J Dale) Center
           16501 S Kedzic Pkwy
                                                                     50 W Washingt Dn, Rm 1202
           Markham, IL 60428
                                                                     Chicago, IL 60602
     r'-
           Domestic Violence Court                                   Hours: 8:30 am - 4:30 pm
           555 W Harrison
                                                             c       Probate Divisic n
           Chicago, IL 60607
                                                                     Richard] Dale) Center
           Juvenile Center Building                                  50 W Washington, Rm 1202
           2245 W Ogden Ave, R^ 13                                   Chicago, IL 60602
           Chicago, IL 60602                                         Hours: 8:30 am - 4:30 pm
           Criminal Court Building                            (•     Law Division
           2650 S California Ave, Rm 526                             Richard] Dale) Center
           Chicago, IL 60608                                         50 W Washingt an, Rm 801
                                                                     Chicago, IL 60602
     Daley Center Divisions/Departments                              Hours: 8:30 am - 4:30 pm

           Civil Division                                            Traffic Divisior
           Richard J Daley Center                                    Richard] Dale) Center
           50 W Washington, Rm 601                                   50 W Washingt m. Lower Level
           Chicago, IL 60602                                         Chicago, IL 60602
           Hours: 8:30 am - 4:30 pm                                  Hours: 8:30 am - 4:30 pm

           Chancery Division
           Richard J Daley Center
           50 W Washington, Rm 802
           Chicago, IL 60602
           Hours: 8:30 am - 4:30 pm


           Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois       cookcountyclerkofcourt.org
                                                       Page 2 of 2
     Case: 1:20-cv-02373 Document #: 1-2 Filed: 04/17/20 Page 3 of 10 PageID #:9
                                                                                         FILED
                                                                                         2/18/2020 3:27 PM
                                                                                         DOROTHY BROWN
                                                                                         CIRCUIT CLERK
                                                                                         COOK COUNTY, IL
                        IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                              COUNTY DEPARTMENT - LAW DIVISI □N
h-
fe
O
g    Ruth O'Neill,                                        )
o
o
                                                          )
CM
            Plaintiff,                                    )
5
Q.                                                        )       No. 2020L001977
£           v.                                            )
o
o
                                                          )
CM
CO
     Walmart, Inc., &                                     )
CM   Walmart Associates, Inc.,                            )
id
                                                          )
<
D           Defendant.                                    )
□
LU
u.                                            COMPLAINT

            NOW COMES the Plaintiff, Ruth O'Neill, by and through her attorneys. The Law Offices

     of McCready, Garcia & Leet, P.C., and in her complaint against the Defendants, Walmart, Inc.,

     and Walmart Associates, Inc., states as follows:

                                       COUNT I- O’Neill v. Walmart In^

         1. That on or about February 25, 2018, Defendant, WALMART, vas a corporation that

            possessed, operated, managed, maintained and controlled or had a duty to possess,

            operate, manage, maintain or control, both directly and indireci ly, individually and

            through its agents, servants and employees, the premises located at or near 7050 S Cicero

            Ave, Bedford Park, Stale of Illinois.

        2. That on or about February 25, 2018, Plaintiff was an intended and permitted user of

            Defendant’s premises located at or near 7050 S Cicero Ave, Bedford Park, State of

            Illinois.




                                                Page 1 of 8
      Case: 1:20-cv-02373 Document #: 1-2 Filed: 04/17/20 Page 4 of 10 PageID #:10




          3. That on or about February 25, 2018, Plaintiff was legally and 1 iwfully loading her parked
h-

S            car on Defendant’s premises when she stepped onto uneven, broken and crumbled
O

3
O

o
             asphalt, which caused her to fall and suffer injuries.
CNJ



Q-        4. That on or about February 25, 2018, it was the duty of the Defendant, WALMART,
CM
CO

3            individually and by and through its agents, servants and employees in its behalf to
o
£
CO

s            exercise reasonable care and caution in and about the ownership, operation, management,
LU
<
a            maintenance and control of the aforesaid premises, so that the same would be in good,
a
LU
U-
             safe and proper condition for persons legally and lawfully on and upon said area to use

             and walk upon, and so as not to cause harm and injury to such persons.

          5. That on or about February 25, 2018, Defendant, WALMART, well knowing its duty in

             this regard, carelessly and negligently caused and permitted sa: d premises to become and

             remain in a dangerous condition for persons using said premist s, although the Defendant

             knew, or in the exercise of ordinary and reasonable care shouk have known, of said

             dangerous condition.

          6. That on or about February 25, 2018, Defendant, WALMART, ndividually and by and

             through its agents, servants and employees in its behalf, was in violation of its duty and

             then and there guilty of one or more of the following careless e nd negligent acts and/or

             omissions:

                 a. Improperly operated, managed, maintained and control ed the aforesaid premises

                     so that as a direct and proximate result thereof, the Plai itiff was injured;




                                                   Page 2 of8
      Case: 1:20-cv-02373 Document #: 1-2 Filed: 04/17/20 Page 5 of 10 PageID #:11




                 b. Failed to make a reasonable inspection of the aforesaid premises when Defendant

£                     knew or should have known, that said inspection was necessary to prevent injury
O

_J

s
o
                      to the Plaintiff and others;
CN


2
CL               c. Failed to warn the Plaintiff of the dangerous condition )f said premises when the
£
r)
8                     Defendant knew, or in the exercise of ordinary care she uld have known, that said
O
CM
CO
t-

CN                    warning was necessary to prevent injuiy to the Plaintiff and others;
LU
F-
<o               d. Failed to properly barricade and/or block off said prem ses where the uneven,
Q
LU
Li.
                      broken and crumbled asphalt was located, and thus exposing Plaintiff and others

                      to the dangerous condition;

                 e. Failed to properly Fix the uneven, broken and crumblec asphalt when the

                      Defendant knew or in the exercise of ordinary care sho ild have known that the

                      uneven, broken and crumbled asphalt created a hazardc us condition for the

                      Plaintiff;

                 f.   Was otherwise negligent on the said premises.



          7. That on or about February 25, 2018, and as a result of the aforesaid acts and/or omissions

             of the Defendant, WALMART, the Plaintiff was caused to fall when she stepped onto the

             uneven, broken and crumbled asphalt.

          8. That as a direct and proximate result of one or more of the aforesaid careless and

             negligent acts and/or omissions of the Defendant, the Plaintiff :hen and there sustained

             severe and permanent injuries, both internally and externally, £ nd will be hindered and

             prevented from attending to usual duties and affairs and has lost, and will in the future

                                                     Page 3 of 8
      Case: 1:20-cv-02373 Document #: 1-2 Filed: 04/17/20 Page 6 of 10 PageID #:12




              lose, the value of that time as aforementioned. Plaintiff also su Tered great pain and
h-
O             anguish, both in mind and body, and will in the future continue to suffer. Plaintiff further
O
—J
8
O
              expended and became liable for, and will expend and become iable for, large sums of
CV4

2             money for medical care and services endeavoring to become h ;aled and cured of said
a
£
CO
o             injuries.
o
C\J
a>
CN            WHEREFORE, Plaintiff prays for judgment against Defendan :, WALMART, in a dollar
LU

<D            amount that satisfies the jurisdictional limitation of this court and such additional
a
in
U_            amounts as the jury and Court shall deem proper and, addition. illy, costs of said suit.

                                     COUNT II- O’Neill v. Walmart Associates

          9. That on or about February 25, 2018, Defendant, WALMART ASSOCIATES, was a

              corporation that possessed, operated, managed, maintained and controlled or had a duty

              to possess, operate, manage, maintain or control, both directly and indirectly, individually

              and through its agents, servants and employees, the premises located at or near 7050 S

              Cicero Ave, Bedford Park, State of Illinois.

           10. That on or about February 25, 2018, Plaintiff was an intended ind permitted user of

              Defendant’s premises located at or near 7050 S Cicero Ave, Bedford Park, State of

              Illinois.

           11. That on or about February 25, 2018, Plaintiff was legally and lawfully loading her parked

              car on Defendant’s premises when she stepped onto uneven, b oken and crumbled

              asphalt, which caused her to fall and suffer injuries.

           12. That on or about February 25, 2018, it was the duty of the Def mdant, WALMART

              ASSOCIATES, individually and by and through its agents, servants and employees in its

                                                   Page 4 of 8
      Case: 1:20-cv-02373 Document #: 1-2 Filed: 04/17/20 Page 7 of 10 PageID #:13




             behalf to exercise reasonable care and caution in and about the ownership, operation,

05           management, maintenance and control of the aforesaid premises, so that the same would
O
3
3            be in good, safe and proper condition for persons legally and lawfully on and upon said
3
2
Q-           area to use and walk upon, and so as not to cause harm and inj iry to such persons.
N-
CN
CO
O          13. That on or about February 25, 2018, Defendant, WALMART \SS0C1ATES, well
s
OJ
CO
             knowing its duty in this regard, carelessly and negligently caus ed and permitted said
LU
<
D            premises to become and remain in a dangerous condition for persons using said premises.
O
IU
Li-
             although the Defendant knew, or in the exercise of ordinary and reasonable care should

             have known, of said dangerous condition.

           14. That on or about February 25, 2018, Defendant, WALMART ASSOCIATES,

              individually and by and through its agents, servants and employees in its behalf, was in

             violation of its duty and then and there guilty of one or more o the following careless

             and negligent acts and/or omissions:

                 a. Improperly operated, managed, maintained and control ed the aforesaid premises

                     so that as a direct and proximate result thereof, the Plaiitiff was injured;

                 b. Failed to make a reasonable inspection of the aforesaid premises when Defendant

                     knew or should have known, that said inspection was necessary to prevent injury

                     to the Plaintiff and others;

                 c. Failed to warn the Plaintiff of the dangerous condition jf said premises when the

                     Defendant knew, or in the exercise of ordinary care she uld have known, that said

                     warning was necessary to prevent injury to the Plaintif 'and others;




                                                    Page 5 of 8
      Case: 1:20-cv-02373 Document #: 1-2 Filed: 04/17/20 Page 8 of 10 PageID #:14




                  d. Failed to properly barricade and/or block off said prem ises where the uneven,
£
O                      broken and crumbled asphalt was located, and thus exposing Plaintiff and others
O
o

£
o
                       to the dangerous condition;
CNJ

2
CL                e.   Failed to properly fix the uneven, broken and crumbier asphalt when the
£
n
S                      Defendant knew or in the exercise of ordinary care sho ild have known that the
35
T—

CN                     uneven, broken and crumbled asphalt created a hazardc us condition for the
id
H
<
□                      Plaintiff;
Q
LU

LL
                  f.   Was otherwise negligent on the said premises.



          15. That on or about February 25, 2018, and as a result of the aforesaid acts and/or omissions

              of the Defendant, WALMART ASSOCIATES, the Plaintiff w is caused to fall when she

              stepped onto the uneven, broken and crumbled asphalt.

           16. That as a direct and proximate result of one or more of the afo esaid careless and

              negligent acts and/or omissions of the Defendant, the Plaintiff then and there sustained

              severe and permanent injuries, both internally and externally, and will be hindered and

              prevented from attending to usual duties and affairs and has lost, and will in the future

              lose, the value of that time as aforementioned. Plaintiff also su Tered great pain and

              anguish, both in mind and body, and will in the future continue to suffer. Plaintiff further

              expended and became liable for, and will expend and become iable for, large sums of

              money for medical care and services endeavoring to become h ;aled and cured of said

              injuries.

              WHEREFORE, Plaintiff prays for judgment against Defendan , WALMART


                                                     Page 6 of 8
     Case: 1:20-cv-02373 Document #: 1-2 Filed: 04/17/20 Page 9 of 10 PageID #:15




             ASSOCIATES, in a dollar amount that satisfies the jurisdictional limitation of this court
N
O)           and such additional amounts as the jury and Court shall deem proper and, additionally,
o
g
             costs of said suit.
8
s
Q-

£
ri
8                                                                 Ruth O'Neill
O
<N
CO

04
LU                                                                Michael P. McCready
<
Q                                                                 Counselfor Plaintiff
Q
LU
U-

      McCready, Garcia & Leet, P.C.
       111 W. Washington Street, Stc. 1760
      Chicago, IL 60602
      t: (773) 779-9885
      f: (773) 779-9190
      service@.McCreadvLa\v.com




                                                 Page 7 of 8
      Case: 1:20-cv-02373 Document #: 1-2 Filed: 04/17/20 Page 10 of 10 PageID #:16




                                           RULE 222(B) AFFIDAVIT
h*
r^
O')            Michael McCready, having been first duly sworn and upon oaih states as follows:
o
o
O
                I.     I would be competent to testify concerning the matters contained in this aiTidavit.
CM

2              2.      As attorney for Ruth O'Neill, I have reviewed the facts of this case and have
O-

£                      determined that the total amount of money damages so jght is greater than
O                      $50,000
o
§              3.
?3
LLi
<
o
o
U1             Further affiant sayeth naught.



                                                                         P'
                                                                      Michael P . McCready



        [x] Under penalties as provided by law pursuant to Section 1-109 of t ie Code of Civil
        Procedure, the undersigned certifies that the statements set forth in this instrument are true and
        correct, except as to matters therein stated to be on information and be lief and as to such matters
        the undersigned certifies as aforesaid that he verily believes the same o be true.




                                                                      Michael F. McCfre
                                                                                     ready




                                                     Page 8 of 8
